DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “plurality of passages“(reference no. 189) as described in the specification. Specification (paragraph 0043) describes passages “19” shown in Figures 1, 4, but the reference no. 189 is not shown in Fig. 1.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 15 is objected to because of the following informalities:  
In line 17 “an exhaust assembly defining an evacuation region with the chamber body” may be corrected to “an exhaust assembly defining an evacuation region within .
Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6.    The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

8.    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“first actuation device” in claims 1, 10, 15;  
“second actuation device” in claims 1, 7, 11, 12, 17, 18; and
“central support member” in claims 1, 10, 15.
9.    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination, 
“first actuation device” shall be interpreted as an actuation assembly including an actuator 164 (e.g. motor) and a lead screw 165, in terms of paragraph [0033] of the specification, as suppled, or equivalents thereof;  
“second actuation device” shall be interpreted as an actuator 195 (e.g. motor) that rotates a nut which advances or retracts a lead screw 172 in terms of paragraph [0035] of the specification, as suppled, or equivalents thereof; and 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
10. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


i) Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

For the purpose of examination on merits, the limitation has been interpreted as “a support pedestal disposed in the central region of the chamber body, the central region fluidly sealed from the processing region”.
Claims 2-9 are also rejected being dependent claims.

ii) Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “wherein the chamber body includes a plurality of passages symmetrically disposed about a central axis of the substrate support assembly fluidly connecting the processing region with the evacuation region” which is not clear considering that as per applicant’s disclosure chamber body 142 includes evacuation channels 188 (per para. 0044]), and “evacuation passages 189” are formed in upper liner assembly 144 (per paragraph [0044]) of the specification.
For the purpose of examination on merits, the limitation has been interpreted as “wherein the chamber body includes a plurality of “evacuation channels” passages symmetrically disposed about a central axis of the substrate support assembly fluidly connecting the processing region with the evacuation region”.
Claims 16-20 are also rejected being dependent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 10, 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa et al (JP 2000-286242){hereinafter Suemasa} in view of Okuda et al (US 2010/0186672){hereinafter Okuda}[or alternately Okuda in view of Suemasa}. 
Regarding Claims 1, 10: Suemasa teach a plasma processing apparatus (Fig. 1), comprising:

a substrate support assembly 105, 106 (electrostatic chuck, lower electrode – 0013) disposed in the chamber body, wherein the substrate support assembly comprises:
a support pedestal 108 (elevating shaft – 0013) disposed in a central region of the chamber body fluidly sealed from the processing region (by expandable bellows 118);
a lower electrode 106 supported by the support pedestal 108; 
a first actuation device {elevating shaft 108, lifting member 120 and drive mechanism (not shown)} disposed within the central region and configured to vertically move the lower electrode 106 a distance (0013);
a plasma screen 122 (bellows cover – 0015) supported by the lower electrode 105, 106 and extending along a periphery of the substrate support assembly (Fig. 1);
an upper liner 140 (cylindrical wall member – 0018) having an inner wall that maintains an overlap with the plasma screen 122 as the first actuation device moves the lower electrode 106.
Suemasa do not explicitly teach a central support member sealed to the chamber body and the lower electrode;
to protect the substrate support assembly during processing;
a plurality of lift pins disposed in the substrate support assembly; and 
a second actuation device disposed within the central region and configured to vertically move the plurality of lift pins, wherein the plurality of lift pins are coupled to a lift pin plate.
Okuda teach a plasma apparatus comprising: 

a plurality of lift pins 311 (pusher pins – Fig. 4 and 0066) disposed in the substrate support assembly (Fig. 3); and 
a second actuation device 308 (drive mechanism including an actuator and arms – 0066) disposed within the central region and configured to vertically move the plurality of lift pins, wherein the plurality of lift pins 311 are coupled to a lift pin plate (shown as 308 – Fig. 3).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a central support member sealed to the chamber body and the lower electrode in view of teaching by Okuda in the apparatus of Suemasa as a known structure of substrate support assembly used in plasma processing apparatus to isolate the environment of the substrate support assembly from the processing region.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a plurality of lift pins disposed in the substrate support assembly; and a second actuation device disposed within the central region and configured to vertically move the plurality of lift pins, wherein the plurality of lift pins are coupled to a lift pin plate in view of teaching by Okuda in the apparatus of Suemasa as a known structure of substrate support assembly used in plasma processing apparatus to enable raise/lower the substrate during processing.
Alternately, Okuda teach a plasma processing apparatus, comprising:
a lid assembly 205 (ceiling – Fig. 3 and 0050) and a chamber body 210 (vacuum vessel – Fig. 2 and 0048) enclosing a processing region; and 

a lower electrode 307 (0060); 
a central support member (unnamed connection portion disposed below the base 301 (Fig. 3 and 0060) coupled/sealed to the chamber body (via support beams 216 - Fig. 3 and 0057) and the lower electrode 301 (base – Fig. 1);
an upper liner 217 (inner vessel – Fig. 3 and 0057) having an inner wall that maintains an overlap with the plasma screen as the first actuation device moves the lower electrode to protect the substrate support assembly during processing;
a plurality of lift pins 311 (pusher pins – Fig. 4 and 0066) disposed in the substrate support assembly (Fig. 3); and 
a second actuation device 308 (drive mechanism including an actuator and arms – 0066) disposed within the central region and configured to vertically move the plurality of lift pins, wherein the plurality of lift pins 311 are coupled to a lift pin plate (shown as 308 – Fig. 3).
Okuda do not explicitly teach a support pedestal disposed in a central region of the chamber body fluidly sealed from the processing region;
the lower electrode  supported by the support pedestal; 
a plasma screen supported by the lower electrode and extending along a periphery of the substrate support assembly; and
the inner wall of the upper liner maintains an overlap with the plasma screen as the first actuation device moves the lower electrode to protect the substrate support assembly during processing.


Suemasa teach a support pedestal 108 (elevating shaft – 0013) disposed in a central region of the chamber body fluidly sealed from the processing region (by expandable bellows 118);
a lower electrode 106 supported by the support pedestal 108; 
a first actuation device {elevating shaft 108, lifting member 120 and drive mechanism (not shown)} disposed within the central region and configured to vertically move the lower electrode 106 a distance (0013);
a plasma screen 122 (bellows cover – 0015) supported by the lower electrode 105, 106 and extending along a periphery of the substrate support assembly (Fig. 1), and
an upper liner 140 (cylindrical wall member – 0018) having an inner wall that maintains an overlap with the plasma screen 122 as the first actuation device moves the lower electrode 106.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a support pedestal in view of teaching by Suemasa in the apparatus of Okuda as a known structure of substrate support assembly to enable control position of lower electrode for optimized processing.
Further, it would also have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a plasma screen in view of teaching by Suemasa in the apparatus of Okuda to protect substrate support from plasma environment.
Further, claim limitation “to protect the substrate support assembly during processing” is a functional limitation and since the structure of prior art teach all structural limitations of he claim the same is considered capable of meeting the functional limitation, considering the 
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Regarding Claim 11: Suemasa in view of Okuda (or Okuda in view of Suemasa) teach all limitations of the claim including a second actuation device 308 (drive mechanism including an actuator and arms – Fig. 3 and 0066, Okuda) coupled to a lift pin plate (shown as 308 – Fig. 3, Okuda) and configured to vertically move a plurality of lift pins 311 (pusher pins – Fig. 4 and 0066, Okuda).

Claims 2 - 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa et al (JP 2000-286242){hereinafter Suemasa} in view of Okuda et al (US 2010/0186672){hereinafter Okuda}[or alternately Okuda in view of Suemasa} as applied to claims 1, 10, 11 and further in view of White et al (US 6,231,716){hereinafter White} or Bailey III et al (US 2008/0182412){hereinafter Bailey III}.
Regarding Claims 2, 4: Suemasa in view of Okuda (or Okuda in view of Suemasa) teach all limitations of the claim including a plurality of lift pin holes (for accommodating lift pins 311 – Figs. 2, 3) disposed in the substrate support assembly (Fig. 3) {as explained above under claim 1}.

White teach a substrate processing apparatus comprising a plurality of lift pins 54 that extend into and are received by holes 58 in the chamber bottom (see, e.g., FIG. 9). White also teach that to maintain a leak tight or vacuum condition, each pin 54 is carried within a bellows 60 (FIG. 2) sealed to the chamber bottom and to the elevator 56 (Figs. 2, 9 and col. 4, lines 48-53){viz. a vacuum tube fluidly coupled to one or more lift pin holes disposed within the lower electrode).
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide a vacuum tube fluidly coupled to one or more lift pin holes disposed within the lower electrode in view of teaching by White in the apparatus of Suemasa in view of Okuda (or Okuda in view of Suemasa) as a known alternate structure for providing movement of lift pins in sealed environment.
Alternately, Bailey III teach a plasma apparatus comprising a vacuum tube {a housing/tubular hole around each lift pin (part of 232) – Fig. 2 and 0020} fluidly coupled to one or more lift pin holes 231 (cylindrical holes or paths – Fig. 2 and 0020) disposed within a lower electrode assembly 206 (Fig. 2 and 0020).
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide a vacuum tube fluidly coupled to one or more lift pin holes disposed within the lower electrode in view of teaching by White (or Bailey III) in the apparatus of Suemasa in view of Okuda (or Okuda in view of Suemasa) as a known alternate structure for providing movement of lift pins in sealed environment.

Okuda is discussed above. Okuda teach a gas supply line (for He gas from gas source 213 – Figs. 2, 3 and 0072) fluidly coupled to a gas port disposed in the lower electrode.
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide a gas supply line for fluidly coupling to a gas port disposed in the lower electrode in view of teaching by Okuda in the apparatus of Johnson in view of Ahn (or alternately Ahn in view of Johnson) and White as a known alternate structure for providing movement of lift pins in sealed environment.
Regarding Claim 4: Suemasa in view of Okuda (or Okuda in view of Suemasa) and White teach all limitations of the claim including a vacuum tube fluidly coupled to one or more lift pin holes disposed within the lower electrode (as explained above under claim 2). Further White also teach the vacuum tube (bellows) is sealed to chamber bottom (col. 4, lines 51-53).
Suemasa in view of Okuda (or Okuda in view of Suemasa) do not explicitly teach the vacuum tube is fluidly coupled to the evacuation region of the chamber body.
Okuda is discussed above. Okuda teach evacuation region (having an opening 204 (Fig. 2 and 0049) disposed above chamber bottom (Figs. 2, 3). Further, Bailey III also teach the vacuum tube is coupled to a vacuum region (vacuum pump 236, via a plenum 234 – Fig. 2 and 0023).
It would be obvious to couple the vacuum tube to the evacuation region in the modified apparatus of Suemasa in view of Okuda (or Okuda in view of Suemasa) in view of teachings by White/Bailey III), to enable couple evacuation of the evacuation region with the vacuum tube (coupled to the lift pin holes).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa et al (JP 2000-286242){hereinafter Suemasa} in view of Okuda et al (US 2010/0186672){hereinafter Okuda}[or alternately Okuda in view of Suemasa} as applied to claims 1, 10, 11 and further in view of Higashiura et al (US 2005/0139321){hereinafter Higashiura}. 
Regarding Claim 5: Suemasa in view of Okuda (or Okuda in view of Suemasa) teach all limitations of the claim including an upper electrode 124 with fluid (gas) inlet (connected to gas supply source 126 (Fig. 1 and 0016, Suemasa) but do not explicitly teach the upper electrode having one or more fluid inlets and one or more fluid outlets each having a conductive fitting; and
a plurality of conductive plugs, wherein the conductive fittings and the conductive plugs are arranged symmetrically about the central axis of the substrate support assembly.
Higashiura teach a plasma apparatus comprising an upper electrode 14 (Fig. 2 and 0020) having one or more fluid inlets 30 (Figs. 2, 3 and 0020, 0056) and one or more fluid outlets 31 (0056). Higashiura also teach each of such pipes being a conductive fitting, considering that Higashiura teach that gas supply pipe 28 is formed of metal – Fig. 9A and 0086). Higashiura also teach conductive plurality of plugs (unnamed parts connected between upper electrode 14 and fluid inlets/outlets 28, 29, 30, 31){Figs. 2, 3}[these plugs would be conductive, considering that these are connected between upper electrode and conductive fittings 28, 29, 30, 31 – Fig. 2].
Higashiura additionally teach that the vacuum vessel 11, the enclosure 17, the ceiling plate 18, the matching device 19 and all the structures accommodated in the enclosure 17 are installed to be symmetrical with respect to the center point O (central axis of symmetry) as described above (Figs. 2, 3 and 0071). 
.

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa et al (JP 2000-286242){hereinafter Suemasa} in view of Okuda et al (US 2010/0186672){hereinafter Okuda}[or alternately Okuda in view of Suemasa} as applied to claims 1, 10, 11 and further in view of Bera et al (US 2009/0162262){hereinafter Bera}.
Regarding Claim 6: Suemasa in view of Okuda (or Okuda in view of Suemasa) teach all limitations of the claim including an upper electrode 124 (Fig. 1 and 0016, Suemasa).
Suemasa in view of Okuda (or Okuda in view of Suemasa) do not explicitly teach an upper electrode having a central manifold configured to distribute processing gas into the processing region and one or more outer manifolds configured to distribute processing gas into the processing region; and
a ring manifold coupled to the one or more outer manifolds via a plurality of gas tubes arranged symmetrically about the central axis of the substrate support assembly.
Bera teach a plasma apparatus comprising an upper electrode that includes a central manifold 3420 (inner showerhead - e.g. Fig. 21 and 0079) configured to distribute processing gas 
a ring manifold 3436-1 thr’ 3436-4 (one-eight circle channels - Fig. 21 and 0082) {the pipe portions 3436-1 to 3436-4 as substantially ring shaped manifold - Fig. 21} coupled to the one or more outer manifolds via a plurality of gas tubes (vertical portions of gas tubes connected to outer manifold 3440 - Fig. 21) arranged symmetrically about a central axis of the substrate support assembly 103 (Fig. 1 and 0040).
[Claim limitation “a ring manifold coupled to the one or more outer manifolds via a plurality of gas tubes arranged symmetrically about a central axis of the substrate support assembly” is interpreted to imply a ring shaped manifold coupled to the one or more outer manifolds via a plurality of gas tubes arranged symmetrically about a central axis of the substrate support assembly, in line with applicant’s Figure 1].
Bera is an analogous art pertaining to plasma apparatus for semiconductor substrate processing.
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide the upper electrode having central and outer manifolds and a ring manifold coupled to the one or more outer manifolds via a plurality of gas tubes arranged symmetrically about a central axis of the substrate support assembly in view of teaching by Bera in the apparatus of Suemasa in view of Okuda (or Okuda in view of Suemasa) as a known structure of upper electrode to provide the predictable function of supplying gas more uniformly within the processing chamber and obtain improved uniformity of substrate processing.


Claims 7, 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa et al (JP 2000-286242){hereinafter Suemasa} in view of Okuda et al (US 2010/0186672){hereinafter Okuda}[or alternately Okuda in view of Suemasa} as applied to claims 1, 10, 11 and further in view of McMillin et al (US 2010/0248490) {hereinafter McMillin}.
Regarding Claims 7, 12: Suemasa in view of Okuda (or Okuda in view of Suemasa) teach all limitations of the claim including a plurality of pins coupled to a lift pin plate (as explained under claims 1, 11).
Suemasa in view of Okuda (or Okuda in view of Suemasa) do not explicitly teach a lead screw coupled to the lift pin plate; and an actuator configured to advance and retract the lead screw.
McMillin teach a substrate processing apparatus comprising:
 a lead screw 244 coupled to a lift pin plate 234 (pin lifter yoke – Fig. 2B and 0049); and an actuator 246 (motor – 0049) configured to advance and retract the lead screw 244.
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide a lead screw coupled to the lift pin plate and an actuator configured to advance and retract the lead screw in view of teaching by McMillin in the apparatus of Suemasa in view of Okuda (or Okuda in view of Suemasa) as a known alternative structure for providing movement of lift pins.



Claims 8, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa et al (JP 2000-286242){hereinafter Suemasa} in view of Okuda et al (US 2010/0186672){hereinafter Okuda}[or alternately Okuda in view of Suemasa} and McMillin et al (US 2010/0248490) {hereinafter McMillin} as applied to claims 7, 12 and further in view of Supika et al (JPH07-263531){hereinafter Supika}.
Regarding Claims 8, 13: Suemasa in view of Okuda (or Okuda in view of Suemasa) and McMillin teach all limitations of the claim including the substrate support assembly comprising a support pedestal, and a lead screw coupled to the lift pin plate (as explained above under claims 1, 7, 10, 12) but do not explicitly teach the lead screw extends within the support pedestal.
Supika teach a plasma processing apparatus comprising a driving shaft 13 (0041) disposed within a support pedestal 13a (drive member – Fig. 1 and 0041). Further, McMillin is discussed above. McMillin teach a lift pin plate 230 moved via a lead screw 244 (Fig. 2B and as explained above under claim 7).
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide the lead screw that extends within the support pedestal in view of teaching by Supika and McMillin in the apparatus of Suemasa in view of Okuda (or Okuda in view of Suemasa) as a known alternative structure for providing movement of lift pins that enables lead screw to be isolated from atmospheric and processing environment.





Claims 9, 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa et al (JP 2000-286242){hereinafter Suemasa} in view of Okuda et al (US 2010/0186672){hereinafter Okuda}[or alternately Okuda in view of Suemasa} as applied to claims 1, 10, 11 and further in view of Tsujimoto et al (US 2011/0132873){hereinafter Tsujimoto} or alternately Hirano et al (US 5,698,070){hereinafter Hirano}. 
Regarding Claims 9, 14: Suemasa in view of Okuda (or Okuda in view of Suemasa) teach all limitations of the claim including a lift pin plate (as explained above under claims 1, 10).
Suemasa in view of Okuda (or Okuda in view of Suemasa) do not explicitly teach the lift pin plate is disposed within an opening within the lower electrode.
Tsujimoto teach a plasma processing apparatus comprising a lower electrode 310 that includes a lifter 330 (that includes a lift pin plate/base 334){Figs. 1, 2A and 0056}.
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide the lift pin plate disposed within an opening within the lower electrode in view of teaching by Tsujimoto in the apparatus of Suemasa in view of Okuda (or Okuda in view of Suemasa) as a known alternative structure for disposing lift pin plate in plasma processing apparatus to enable house lift pin plate inside the processing chamber and isolated from the processing space.
Alternately, Hirano teach a plasma apparatus comprising a lift pin plate 217 (plate – Fig. 11 and col. 12, lines 23-25) disposed within an opening 212a (hollow portion – Fig. 11 and col. 12, lines 18-20) within a lower electrode 212 (col. 11, lines 49-51).
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide the lift pin plate disposed within an opening within the lower electrode in view of teaching by Hirano in the apparatus of Suemasa in view of Okuda (or Okuda in view of .

Claims 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa et al (JP 2000-286242){hereinafter Suemasa} in view of Okuda et al (US 2010/0186672){hereinafter Okuda}[or alternately Okuda in view of Suemasa} and Bera et al (US 2009/0188624){hereinafter Bera}. 
Regarding Claim 15: Suemasa in view of Okuda (or Okuda in view of Suemasa) teach all limitations of the claim (as explained above under claims 1, 10) and further also teach an exhaust assembly an exhaust assembly 203, 204 (exhaust unit, opening in the bottom of the vessel - Fig. 2 and 0049) defining an evacuation region (bottom portion of lower vessel 212 with opening 204) -Fig. 2 and 0049) within the chamber body.
Suemasa in view of Okuda (or Okuda in view of Suemasa) do not explicitly teach the chamber body includes a plurality of evacuation channels symmetrically disposed about a central axis of the substrate support assembly fluidly connecting the processing region with the evacuation region.
Bera teach a plasma apparatus comprising a chamber body 202 (process chamber – Fig. 2A and 0030) that includes a plurality of evacuation channels 204 (plurality of first conduits – Fig. 2A and 0030) symmetrically disposed about a central axis of a substrate support assembly 108 (substrate support pedestal – 0030) fluidly connecting a processing region 105/106 (inner volume/exhaust volume – 0025, 0030) with an evacuation region 224A (pumping plenum – 0030).

Regarding Claim 16: Suemasa in view of Okuda (or Okuda in view of Suemasa) and Bera teach all limitations of the claim including the chamber body has an exhaust port 204 formed therethrough that is symmetric about the central axis of the substrate support assembly (Figs. 2, 3 and 0049, Okuda).
Regarding Claim 17: Suemasa in view of Okuda (or Okuda in view of Suemasa) and Bera teach all limitations of the claim including a second actuation device 308 (drive mechanism including an actuator and arms – Fig. 3 and 0066, Okuda) coupled to a lift pin plate (shown as 308 – Fig. 3, Okuda) and configured to vertically move a plurality of lift pins 311 (pusher pins – Fig. 4 and 0066, Okuda).

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa et al (JP 2000-286242){hereinafter Suemasa} in view of Okuda et al (US 2010/0186672){hereinafter Okuda}[or alternately Okuda in view of Suemasa} and Bera et al (US 2009/0188624){hereinafter Bera} as applied to claims 1, 10, 11 and further in view of McMillin et al (US 2010/0248490) {hereinafter McMillin}.

Suemasa in view of Okuda (or Okuda in view of Suemasa) and Bera do not explicitly teach a lead screw coupled to the lift pin plate; and an actuator configured to advance and retract the lead screw.
McMillin teach a substrate processing apparatus comprising:
 a lead screw 244 coupled to a lift pin plate 234 (pin lifter yoke – Fig. 2B and 0049); and an actuator 246 (motor – 0049) configured to advance and retract the lead screw 244.
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide a lead screw coupled to the lift pin plate and an actuator configured to advance and retract the lead screw in view of teaching by McMillin in the apparatus of Suemasa in view of Okuda (or Okuda in view of Suemasa) and Bera as a known alternative structure for providing movement of lift pins.

Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa et al (JP 2000-286242){hereinafter Suemasa} in view of Okuda et al (US 2010/0186672){hereinafter Okuda}[or alternately Okuda in view of Suemasa}, Bera et al (US 2009/0188624){hereinafter Bera} and McMillin et al (US 2010/0248490) {hereinafter McMillin} as applied to claims 15-17 and further in view of Supika et al (JPH07-263531){hereinafter Supika}.
Regarding Claim 19: Suemasa in view of Okuda (or Okuda in view of Suemasa), Bera and McMillin teach all limitations of the claim including the substrate support assembly 
Supika teach a plasma processing apparatus comprising a driving shaft 13 (0041) disposed within a support pedestal 13a (drive member – Fig. 1 and 0041). Further, McMillin is discussed above. McMillin teach a lift pin plate 230 moved via a lead screw 244 (Fig. 2B and as explained above under claim 7).
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide the lead screw that extends within the support pedestal in view of teaching by Supika and McMillin in the apparatus of Suemasa in view of Okuda (or Okuda in view of Suemasa), Bera and McMillin as a known alternative structure for providing movement of lift pins that enables lead screw to be isolated from atmospheric and processing environment.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Suemasa et al (JP 2000-286242){hereinafter Suemasa} in view of Okuda et al (US 2010/0186672){hereinafter Okuda}[or alternately Okuda in view of Suemasa} and Bera et al (US 2009/0188624){hereinafter Bera} as applied to claim 15 and further in view of Tsujimoto et al (US 2011/0132873){hereinafter Tsujimoto} or alternately Hirano et al (US 5,698,070){hereinafter Hirano}. 
Regarding Claim 20: Suemasa in view of Okuda (or Okuda in view of Suemasa) and Bera teach all limitations of the claim including a lift pin plate (as explained above under claims 1, 10).

Tsujimoto teach a plasma processing apparatus comprising a lower electrode 310 that includes a lifter 330 (that includes a lift pin plate/base 334){Figs. 1, 2A and 0056}.
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide the lift pin plate disposed within an opening within the lower electrode in view of teaching by Tsujimoto in the apparatus of Suemasa in view of Okuda (or Okuda in view of Suemasa) and Bera as a known alternative structure for disposing lift pin plate in plasma processing apparatus to enable house lift pin plate inside the processing chamber and isolated from the processing space.
Alternately, Hirano teach a plasma apparatus comprising a lift pin plate 217 (plate – Fig. 11 and col. 12, lines 23-25) disposed within an opening 212a (hollow portion – Fig. 11 and col. 12, lines 18-20) within a lower electrode 212 (col. 11, lines 49-51).
It would have been obvious to one of ordinary skills in the art at the time of the invention to provide the lift pin plate disposed within an opening within the lower electrode in view of teaching by Hirano in the apparatus of Suemasa in view of Okuda (or Okuda in view of Suemasa) and Bera as a known alternative structure for disposing lift pin plate in plasma processing apparatus to enable house lift pin plate inside the processing chamber and isolated from the processing space.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nozawa et al (US 2007/0221130) teach plurality of evacuation channels 141, 107 formed in chamber body 101 (Fig. 1 and 0016, 0042, 0045, 0048).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/RAKESH K DHINGRA/            Primary Examiner, Art Unit 1716